Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Amendment
The preliminary amendment filed on August 27, 2021 has been entered.
In view of the amendment to the specification, Figures 1-4 of drawings have been acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 is being considered by the examiner.
	
	Examiner has reviewed the specification and the claim invention of the present application. 
	
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on September 23, 2021 has been considered by the examiner. 

Examiner has completed the additional search and discovered the closest prior art references: Andrews et al (U.S. Patent Application Publication 2018/0096259 A1), 
 
Independent claims 1, 7 and 13 are directed to a method/a apparatus/a non-transitory storage medium for generating an animation control rig. Each claim requires receiving training data, the training data including motion capture data associated with a target animation sequence; generating a test animation sequence from the training data by using a matching system configured with the selected parameters. More specifically, each claim requires “determining an error value by comparing the test animation sequence to the target animation sequence and accumulating positional differences of corresponding components; generating a set of error values by repeating the above selecting, generating and determining, wherein each iteration of selecting parameters varies at least one parameter by a step amount; analyzing the set of error values to identify a group of two or more error values that decrease more than a predetermined rate threshold; identifying parameters used to generate the identified group of error values; using a smaller step amount to vary one or more of the identified parameters in a second sequence of selecting, generating and determining, until a lower error value is found; and using the selected parameters corresponding to the lower error value to configure the matching system to use the motion capture data to animate the animation control rig”.
The prior art reference Andrews et al discloses system for estimating motion information from motion data by using one or more motion models (As shown in FIG. 1) and method for estimating motion from motion data using deep learning model (As 

The prior art reference BORER et al discloses techniques for generating image data of a three-dimensional (3D) animatable asset by using a machine learning model. BORER discloses the motion data of a live actor is captured and a live actor is fitted with sensors that represent the movable joint positions of the animation rig; the user manipulates the animation rig to generates corresponding position and orientation data for various movable joint positions of the animation rig; converts the sensor position and 
orientation data into rig vector data for predicting image data using machine learning model; then composites the 3D asset with the particular pose and view with other scene elements to generate a final composited scene based on the predicted image data (Paragraphs [0050]-[0051]). In particular, for generating the predicted image data, BORER discloses “rendering module 130 retrieves first image data and first rig vector data from the data training set.  Rendering module 130 transmits the rig vector data to 

The prior art reference Payne et al discloses a system/a method for universal body movement translation and character rendering. Motion data from a source character can be translated and used to direct movement of a target character model in a way that respects the anatomical differences between the two characters (Abstract). More specifically, FIG. 10 of Payne discloses an example of translating complex animation between characters. The method receives the movements of a human actor via motion capture to create a complex animation; the complex animation sequences  can be broken down into a series of different poses that are comparable to frames in a video and each frame being a different full-body pose; reduces each full-body pose from the complex animation into to a collection of action codes by normalizing the positioning of the biomechanical parts in each full-body pose against the constraints (e.g., ranges of motion, designated neutral position, and so forth) that are defined for the human character; interpret the action codes using dog constraints/offsets in order to determine the appropriate positioning of the corresponding biomechanical part within the context of the dog character model; and then creates an animation for the dog character model by applying the collections of action codes, in sequence, to the dog character model.

Dependent claims 2-6 depend from independent claim 1, dependent claims 8-12 depend from independent claim 7, dependent claims 14-18 depend from independent claim 13. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616